DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims  1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations are unclear or indefinite:	a) Claim 1 in the preamble teaches “an aerial-and-ground data combined gravity conversion method”.  It is not clear from the rest of the limitations of the claim when there is a combination of aerial and ground data, as the limitations in the rest of the claim only teach “ground” gravity.  It is also unclear what the “aerial-and-ground” data is converted into for there to be a “gravity conversion.  In other words, it is not clear what is being derived as a result of the conversion.
	b) Claim 1 in lines 3-4 teaches “S1: calculating a first estimated ground gravity by a first Runge-Kutta format”.  It is not clear what the inputs into the “first Runge-Kutta format” are in order for a “first estimated ground gravity” to be calculated.  The claim appears to be missing limitations describing the inputs that go into the first Runge-Kutta format, as the first estimated ground gravity appears to be determined out of nothing using the first Runge-Kutta format.  	c) Claim 1 in lines 5-6 teaches “S2: calculating a second estimated ground gravity by a second Runge-Kutta format”.  It is not clear what the inputs into the “second Runge-Kutta format” are in order 
	d) Claim 2 lines 3-4 (and similarly in claim 8) teaches “an estimated aerial gravity u(k2)(x, y, z0+a2h) by aerial gravity data u(x, y, z0).  It is unclear what the variables x, y, z0, a2, and h represent, leading to the terms within the estimated aerial gravity and aerial gravity being undefined.  
	e) Claim 2 lines 8-9 (and similarly in claim 8) teaches “S13: repeating the steps S11 and S12 to work out a third estimated gravity gradient k3 and a fourth estimated gravity gradient k4”.  Since steps S11 and S12 describe the derivation of k1 and k2, it is not clear how the mapping works to k3 and k4 (e.g., is k3 is supposed to be the equivalent to k1 or k2, and is k4 is supposed to the equivalent to k2 or k1?).  In other words, it is not clear if k3 and k4 are meant to be duplicates of k1 and k2 respectively, as nothing has changed between the iteration of steps S11 and S12 the first time and second time. 
	f) Claim 4 lines 3-6 (and similarly in claim 10) contains undefined variables, such as uz and h.  Therefore it is not clear what uz(x, y, z0) represents (as opposed to u (x, y, z0)) or what h represents in order to clearly define the gradients.  It is also not clear if the equations for k2 and k3 are meant to be based on the same variables (x, y, z0 + 1/2 h) when the claim describes the gradients k1, k2, and k3 being at different air positions.
	g) Claim 5 lines 3-6 (and similarly in claim 11) contains undefined variables, such as uz and h.  Therefore it is not clear what uz(x, y, z0) represents (as opposed to u (x, y, z0)) or what h represents in order to clearly define the gradients.  
4.	Appropriate clarification/correction is requested for the points above.  Dependent claims 2-11 depend from claim 1 and are rejected for at least the same reasons as given for claim 1.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	In view of the new 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register Vol. 84, No. 4, January 7, 2019), the Examiner has considered the claims and has determined that under step 1, claims 1-6 are to a process and claims 7-11 are to a machine.	Next under the new step 2A prong 1 analysis, the claims are considered to determine if they recites a judicial exception under the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activity, or (c) mental processes.  The independent claim contains at least the following bolded limitations (see representative claim 1) that fall into the grouping of mathematical concepts:
	1. An aerial-and-ground data combined gravity conversion method, comprising the following steps:
	S1: calculating a first estimated ground gravity by a first Runge-Kutta format, and calculating a first error between the first estimated ground gravity and a measured ground gravity;
	S2: calculating a second estimated ground gravity by a second Runge-Kutta format, and calculating a second error between the second estimated ground gravity and the measured ground gravity; and
	S3: selecting a smaller error from the first error and the second error, and finishing a gravity data conversion by using a corresponding Runge-Kutta format, wherein the corresponding Runge-Kutta format corresponds to the smaller error.	

	The bolded limitations of steps 1 through step 3 amount to mathematical concepts because they explicitly recite mathematical computations.  The calculating of a first estimated ground gravity by a first 
	Next in step 2A prong 2, the claims are analyzed to determine whether there are additional elements or combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that it is more than a drafting effort designed to monopolize the exception, in order to integrate the judicial exception into a practical application.   No such additional limitations have been found in claim 1.   Claim 6 contains limitations for a gravity matching navigation and mineral resource exploration, but such limitations amount to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Claim 7 contains limitations for one or more processors and a storage device storing one or more programs that are executed by the processors, but such limitations amount to mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
	Next in step 2B, the claims are considered to determine if they recite additional elements that amount to an inventive concept (“significantly more”) than the recited judicial exception.  No such additional elements outside of the mathematical concepts identified above have been found in claim 1.  Claim 6 contains limitations for a gravity matching navigation and mineral resource exploration, but such limitations amount to generally linking the use of the judicial exception to a particular technological 
	An invention is not rendered ineligible for patent simply because it involves an abstract concept.  Applications of such concepts "to a new and useful end" remain eligible for patent protection (see Alice Corp., 134 S. Ct. at 2354 (quoting Benson, 409 U.S. at 67)).  There needs to be additional elements or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception or render the claim as a whole to be significantly more than the exception itself in order to demonstrate “integration into a practical application” or an “inventive concept.”  

Allowable Subject Matter
6.	Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
	In regards to claim 1, the closest prior art, Barnes et al. (US Pat. Pub. 2009/0216451, hereinafter “Barnes”) at least teaches an aerial-and-ground data combined gravity conversion method (Barnes abstract and paragraphs [0001], [0006]-[0007], [0010], and [0017] teach a method for processing measured airborne gravity survey potential field data (scanning the ground of the earth) to determine a conversion to mapping parameters), comprising the following steps: selecting a smaller error from the first error and the second error, and finishing a gravity data conversion (Barnes paragraph [0007] teaches minimizing a mean squared error to obtain field mapping parameters which most closely approximate the measured potential field data).
claim 1 contains allowable subject matter because the closest prior art, Barnes (US Pat. Pub. 2009/0216451) fails to anticipate or render obvious an aerial-and-ground data combined gravity conversion method, comprising the following steps: S1: calculating a first estimated ground gravity by a first Runge-Kutta format, and calculating a first error between the first estimated ground gravity and a measured ground gravity; 	S2: calculating a second estimated ground gravity by a second Runge-Kutta format, and calculating a second error between the second estimated ground gravity and the measured ground gravity; and finishing a gravity data conversion by using a corresponding Runge-Kutta format, wherein the corresponding Runge-Kutta format corresponds to the smaller error, in combination with the rest of the claim limitations as claimed and defined by the Applicant.	
8.	Dependent claims 2-11 depend from claim 1 and contain allowable subject matter for at least the same reasons as given for claim 1.

Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

C.	Etkin et al. (US Pat. Pub. 2002/0092350) discloses Gravity Gradiometry.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/12/2022